DETAILED ACTION
Allowable Subject Matter
Claims 6, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taketsugu et al. (2018/0093511).

 	Regarding claim 1, Taketsugu teaches a recording apparatus comprising: 
an apparatus main body (fig. 1, item 2) having a recording unit (fig. 2, item 11) that performs recording onto a recording medium ([0057]), the apparatus main body also having an upper surface (fig. 2, entire portion of upper surface of item 2 in between edges of lids 3 and 4) that includes a first cover (fig. 2, item 4) that opens to expose the recording unit (see fig. 2); and 
a unit body (fig. 2, item 3/9) which is provided on an upper side of the apparatus main body (see fig. 2), a top surface of the unit body includes a second lid (fig. 2, item 3) and has a smaller top surface area than a stop surface area of the upper surface of the apparatus main body such that even when the second lid of the unit body is in a closed position, a portion of the upper surface of the apparatus main body remains exposed second lid of the unit body forming a plurality of upwardly open gaps (see fig. 2, note that the claimed gaps are being defined as the gaps between lids 3 and 4 on each of the three shown gap sides between the two lids) between the unit body and the portion of the upper surface of the apparatus main body that remains exposed the second lid of the unit body is in the closed position so that liquid that is spilled on the unit body or on the upper surface of the apparatus main body that is exposed second lid of the unit body is in the closed position flows into one or more of the plurality of upwardly open gaps, wherein a recess is formed for each of the plurality of upwardly open gaps so as to receive spilled liquid entering through a corresponding gap (see fig. 7, [0075]-[0077], [0089]-[0091], Note that rib 23 engages stepped portion 24 of unit body, and when those portions engage and the second lid is in the closed position, there are recesses, i.e., upwardly facing surfaces generally indicated by arrows 24, into which spilled liquid can flow after passing through the initial gap between lids 3 and 4. Note that if the gap on each side of the lid 3 is taken to be a separate gap, a recess on each side of lid 3 can be said to correspond to each of the three gaps).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taketsugu in view of Matsumura et al. (2017/0120617).
 	Regarding claim 2, Taketsugu teaches the recording apparatus according to claim 1. Taketsugu does not teach wherein the unit body is a document reading unit having a reading section configured to read a document and a document transport section configured to transport the document to the reading section. Matsumura teaches this (Matsumura, [0029]).It would have been obvious to one of ordinary skill in the art at the time of invention to substitute a reading section of the type disclosed by Matsumura for the operation interface disclosed by Taketsugu because doing so would amount to the simple substitution of one known prior art element for another to obtain predictable results.  	Regarding claim 3, Taketsugu in view of Matsumura teaches the recording apparatus according to claim 2, wherein the plurality of upwardly open gaps include: 
a first gap (Taketsugu, fig. 2, gap as defined above on left) located on a first side in a direction intersecting a document transport direction (Taketsugu, fig. 2) of the document transport section relative to the unit body, the first gap extending in the document transport direction (Taketsugu, fig. 2); 
a second gap (Taketsugu, fig. 2, gap as defined above on right) located on a second side that opposite to the first side in the document transport direction relative to the unit body, the second gap extending in the document transport direction (Taketsugu, fig. 2, gap as defined above on left); and 
a third gap (Taketsugu, fig. 2, gap as defined above in center between first and second gap) located upstream in the document transport direction relative to the unit body (Taketsugu, fig. 2), the third gap extending in a direction intersecting the document transport direction (Taketsugu, fig. 2, note that, as defined, the limitation is met), 
a first recess that corresponding to the first gap, 
a second recess that corresponding to the second gap, and 
a third recess that corresponding to the third gap (Taketsugu, fig. 2, Note that, as defined in claim 1, there is a recess corresponding to each gap). 	Regarding claim 4, Taketsugu in view of Matsumura teaches the recording apparatus according to claim 3, wherein a hole for allowing liquid to drop down is formed in the third recess (Taketsugu, see fig. 7, Note that “for allowing liquid to drop down” could mean almost anything. The third recess can itself be described as a hole, and if liquid were put in the recess, the limitation is met). 	Regarding claim 5, Taketsugu in view of Matsumura teaches the recording apparatus according to claim 4, wherein a bottom of the third recess includes an inclined surface extending downward toward the hole (Taketsugu, see fig. 7, Note that there are any number of inclined surfaces in the area defined as the third recess above).

Regarding claim 16, Taketsugu in view of Matsumura the recording apparatus according to claim 3, wherein the first recess is formed to extend along the first gap, the second recess is formed to extend along the second gap, and the third recess is formed to extend along the third gap (Taketsugu, see figs. 2, 7). 

Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Taketsugu in view of Matsumura as applied to claim 6 above, and further in view of Kanamitsu et al. (2005/0062794).

Regarding claim 8, Taketsugu in view of Matsumura teaches the recording apparatus according to claim 3, wherein the apparatus main body includes a hole for allowing liquid to drop down is formed in a region where the second gap and the third gap intersect each other (Taketsugu, figs. 2, 7, Note that the second gap and the third gap can be said to intersect each other at a front corner of the printer, and the hole can be considered part of the third recess because the third recess extends across the entire front of the printer).
Taketsugu in view of Matsumura does not teach a liquid receiver that receives liquid, and the liquid receiver is provided under the hole. Kanamitsu teaches such a liquid receiver (Kanamitsu, [0343], figs. 51-53, Note that absorbers 701 are placed at the home position, in the movement area, and at an away position). It would have been obvious to one of ordinary skill in the art at the time of invention to add the absorbent disclosed by Kanamitsu to the device disclosed by Taketsugu in view of Matsumura because doing so would allow for borderless printing while also providing for ink flushing thereby facilitating the freshness of the ejection nozzles and ensuring quality printing. 
Further while it is not explicitly disclosed that the liquid receiver would be located under a whole, it would have been obvious to place the printhead scanning path/receiver under an area of Matsumura that would be located under the claimed hole. 
 	Regarding claim 10, Taketsugu in view of Matsumura teaches the recording apparatus according to claim 3. Taketsugu in view of Matsumura does not teach wherein the apparatus main body includes the recording unit, and a carriage that moves in a direction intersecting the document transport direction, the carriage has a home position at an end of a movable region, the recording unit is formed of a recording head that performs recording by ejecting ink onto a recording medium, wherein an ink absorber that absorbs ink is provided at the home position of the carriage, and a hole for allowing liquid to drop down is formed in a region where the first gap and the third gap intersect each other, and the ink absorber is located under the hole. Kanamitsu teaches this (Kanamitsu, [0343], figs. 51-53, Note that absorbers 701 are placed at the home position, in the movement area, and at an away position. Note that there are any number of holes allowing liquid to drop down to the absorber). It would have been obvious to one of ordinary skill in the art at the time of invention to add the absorbent disclosed by Kanamitsu to the device disclosed by Matsumura because doing so would allow for borderless printing while also providing for ink flushing thereby facilitating the freshness of the ejection nozzles and ensuring quality printing.  	Regarding claim 11, Taketsugu in view of Matsumura and Kanamitsu teaches the recording apparatus according to claim 1, wherein a hole is formed in the recess corresponding to one of the plurality of upwardly open gaps, and liquid entering through the gap is guided to a liquid receiver that receives liquid through the hole (see 112 rejection, rejections of claims 7, 10). 	Regarding claim 12, see rejections of claims 10, 11.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taketsugu in view of Matsumura as applied to claim 3 above, and further in view of Kato et al. (7,567,357).
 	Regarding claims 13 and 14, Taketsugu in view of Matsumura teaches the recording apparatus according to claim 3. Taketsugu in view of Matsumura does not teach a power supply unit including a plug insertion part provided at a position that overlaps the first gap in plan view; and 
a liquid guiding member including a wall that regulates a flow of liquid to the plug insertion part that guides liquid entering from a gap formed at the first gap in a direction away from the power supply unit. Kato teaches this (Kato, see fig. 1, note plug 105, which necessarily is inserted at a plug insertion part. Note that the plug enters the printer though a side of the printer, which corresponds to the side of Matsumura’s first gap. Further, note that upon addition of the plug to Matsumura’s printer, any number of walls within the printer could be said to regulate flow of liquid away from the plug insertion portion because any number of walls are necessarily located between the first gap and the plug insertion portion).
Furthermore, MPEP 2144.04 states that a rearrangement of parts is not patentable unless such a rearrangement modifies the operation of the device in a patentable way. Thus, even if the plug insertion part of Matsumura was not located at a side of the printer corresponding to the first gap, such a relocation of a plug insertion part would not modify the operation of the device in any patentable way. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853